Mr. Justice Dibell delivered the opinion of the court. 2. Sales, § 301*-—when replevin lies to recover goods sold under conditional sale contract. Where goods were sold on a contract which provided that title should remain in the seller until they were paid for, held that replevin by the seller would not lie for the goods unless the purchaser was in default or unless the seller first tendered back the money paid thereon. 3. Sales, § 301*-—when return of payments is condition precedent to recovery of goods sold under conditional sale contract. Where a party contracted to purchase goods of a specified kind and quality and the goods when delivered' were found to be not of such kind or quality, held that such party would not be in default in refusing to pay for same, and replevin would not lie by the seller of the goods without his first returning to such party what he had paid thereon. 4. Sai.es, § 296*—when purchaser is not estopped from complaining that goods do not comply with contract. A purchaser of goods is not estopped from complaining that they do not comply with the contract by having retained them after offering to return them upon return of the money paid thereon, in an action in replevin by the seller for such goods.